Citation Nr: 1038509	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1964 to May 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

In exceptional circumstances, where the veteran does not meet the 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Consideration may be given to the veteran's education, special 
training, and previous work experience, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993). 

In February 2006 the Veteran was accorded a compensation and 
pension (C&P) respiratory examination.  During the examination 
the Veteran reported that his symptoms have worsened in the past 
two months, mostly with productive cough and dyspnea.  He 
reported that he used albuterol as a rescue inhaler.  He also 
reported episodes every night at three to four times a night, 
lasting ten to fifteen minutes.  The impression was moderate 
COPD, secondary to chronic tobacco abuse and asbestos exposure.  
The Veteran has not, however, been provided a VA examination to 
assess his ability to obtain and retain employment based solely 
on his service-connected disabilities.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records from the Tampa VA 
Medical Center dating from October 13, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action: 

1.  Associate with the claims folder 
medical records from the Tampa VAMC dating 
from October 13, 2006, to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Thereafter, the Veteran should be 
accorded the appropriate examination(s) 
to assess his ability/inability to work 
based on his service-connected 
disabilities.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should specifically opine 
as to whether the Veteran is unable to 
obtain or maintain substantially gainful 
employment due to his service-connected 
disabilities of bilateral hearing loss 
and chronic obstructive pulmonary 
disease with emphysema and pleural 
plaques (alone or in combination) 
without regard to his non-service 
connected disabilities or advancing age.  
The examiner may consider the Veteran's 
education (four years of high school) 
and his work experience as a plumber.  

The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.   

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
(SSOC) and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


